Citation Nr: 0424524	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDINGS OF FACT

1. The VA has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran has the following non-service connected 
disabilities: rheumatic arthritis, osteoarthritis cervical 
spine with fusion, rated as 10 percent disabling; pes planus, 
rated as zero percent disabling; rheumatic heart disease, 
rated as 30 percent disabling; hyperhidrosis, tinea pedios, 
tinea unguiuim, rated as 10 percent disabling; and anxiety 
state, rated as 10 percent disabling.  The combined non-
service connected disability rating is 70 percent.  In 
addition, the veteran is service connected for incomplete 
paralysis ulnar nerve (right) with an evaluation of 40 
percent and shall fragment wound scar on the right lower 
forearm with an evaluation of 10 percent.  His combined 
service connection evaluation is 50 percent. 

3.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

4.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

5.  The veteran is not confined to his home or its immediate 
premises.




 

CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance, or due to 
housebound status, have not been met. 38 U.S.C.A. §§  1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an August 2003 letter, the RO explained the requirements 
for establishing entitlement to special monthly pension, and 
explained that it would obtain VA records, as well as records 
from private physicians, other agencies, or employment 
records, if the veteran provided sufficient information to 
request them.  In addition, the March 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided the 
appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
August 2003, prior to the September 2003 rating decision at 
issue here, such that there is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b).  In this case, although the 
VCAA letter did not specifically advise the veteran to 
provide all pertinent evidence, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letter 
specifically identified certain evidence that the RO would 
secure.  The RO also asked the veteran to identify any other 
private, VA or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asked the veteran to provide any other 
additional evidence (essentially, all pertinet evidence).  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this regard, and in any event, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains a VA examination, VA medical records, service 
medical records, and service personnel records.  38 U.S.C.A. 
§ 5103A.  The veteran has not identified any other additional 
evidence that may substantiate his claim.  Therefore, the 
RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Consequently, the 
Board finds that the duty to assist has been met. Id.  

Special Monthly Pension

The veteran was granted non-service connected pension 
benefits by a rating decision dated in January 1980.  
Presently he is seeking entitlement to additional allowance 
for special monthly pension benefits based on the need for 
regular aid and attendance, or due to housebound status.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The veteran underwent both a general and an "aid and 
attendance or housebound"  VA examination in August 2003.  
The examiner noted that the veteran drove a privately owned 
vehicle himself to the appointment and was unaccompanied.  
The veteran reported a history of paralysis, incomplete, of 
the right ulnar nerve and right hand, arthritis, hypertension 
and a heart condition.  On physical examination, the examiner 
noted a well-healed scar on the right distal ulnar forearm 
and limited range of motion of the lumbosacral spine.  The 
examiner diagnosed the veteran as suffering from the 
following:  1) incomplete right ulnar nerve paralysis 
secondary to shell fragment wound of the right distal 
forearm, 2) degenerative joint disease/osteoarthritis of 
multiple joints, 3) essential vascular hypertension, well 
controlled with current management, 4) a possible cardiac 
disorder, and 5) chronic bronchitis due to smoking.  

Based on this examination, the examiner expressed his belief 
that while the veteran may have mild difficulty with 
buttoning and buttoning his clothing due to the partial 
paralysis of his right hand he was nonetheless capable of 
performing all activities of daily living without assistance 
or supervision.  The examiner also noted that the veteran 
appeared competent to manage his financial affairs.  This 
opinion provides negative evidence against this claim.

Review of the record indicates that special monthly indemnity 
compensation for aid and attendance is not warranted in this 
case.  The August 2003 VA medical examinations demonstrate 
that the veteran is able to dress or undress himself, 
although he may have difficulty with buttoning and 
unbuttoning certain clothing.  Although the veteran's 
conditions indicate some level of impairment, they are not 
sufficiently severe as to warrant regular aid and attendance.  
Upon examination, the veteran was determined to be capable of 
performing all activities of daily living without assistance 
or supervision.  While the veteran clearly has difficulties, 
and the Board does not wish to underemphasize these 
difficulties, the record clearly substantiates that the 
veteran is not bedridden and his mental faculties are intact 
(the veteran drove himself to his own VA examination).  His 
own statements to the Board clearly indicate a high level of 
mental functioning.    

The fact that the veteran argued in his Form VA 9 that he 
only drives himself in emergencies due to his pain medication 
does not provide a basis to grant this claim. 

The veteran's statement that he is not able to do any 
activity and remains in bed is not supported by the medical 
evidence of record, which the Board has reviewed in detail, 
including the VA examination report and the outpatient 
treatment records, which the Board believes are entitled to 
great probative weight.  The Board finds that the veteran is 
not so nearly helpless as to require the regular aid and 
attendance of another person.  In other words, the criteria 
for entitlement to special monthly pension on account of the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a). 

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that, despite 
the veteran's multiple disabilities, the evidence shows that 
he is not housebound, and that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  The Board has reviewed the VA Rating Schedule and 
the disabilities of the veteran and finds no basis to award 
the veteran a 100 percent disability evaluation for any one 
of the veteran's disorders based on both the statements of 
the veteran and the medical evidence of record.

Since having a single disability which is evaluated as 100 
percent disabling is a threshold requirement for an increased 
pension benefit based on housebound status, 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d), it is apparent that the 
basic requirements for special monthly pension on the account 
of being housebound have not been met, and that the RO was 
correct in denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b). 


ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



